DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 44-53 directed to a plant non-elected without traverse.  Accordingly, claims 44-53 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments with regards to the amendment are persuasive. In Reverso, the disclosure relates to a process wherein polymers in melted form are immersed in a fluid bed, composed of a metallic catalyst at a temperature of 460-550°C. Thus Reverso teaches a fluid bed of catalyst, and does not mention a continuous stream of a molten catalyst. Applicants argue on pages 6-7 of the Remarks: “as can be seen from the Reverso disclosure, the plant for the conversion of polymeric waste is disclosed as a reactor wherein a bath of melted catalyst is contained, provided with an agitation system and without any mention to further components needed to obtain a stream of molten catalyst. The result of the agitator action is not the formation of a stream of molten catalyst.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772